DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending.

The latest amendment to the claims include additional limitations that would overcome the previous double patenting rejection of the claims.  Thereby, the double patenting rejection of claims 1, 2, 5, and 7 are now withdrawn.

The latest amendment to the claims with the same said additional limitations would overcome the previous rejection of the claims based upon prior art.  The rejection of claims 1-7 based upon 102 and 103 rejections are now withdrawn, as seen below in the statement of reasons for allowance.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the newly amended claimed invention of the plasticizing device of claim 1, or three-dimensional shaping device of claim 7, having the drive motor, rotating unit, and barrel and case, wherein, the additional features 
The combination of features are not taught by the prior art references, the closest include Mitsubishi (JPH03-153311) and Canon (JP 2011-020378).  The Mitsubishi reference teaches of a groove and rotating unit, but lacks teaching of the arrangement of the blades that extend outward from the cylindrical body itself and extending along the entire length of the cylindrical body.  Instead the Mitsubishi reference was used upon the claimed invention prior to the latest amendment in which the blades were interpreted from extending from the rotating body at the end surface face.  Canon only teaches of grooves on a rotating unit and lacks the claimed blades.  Stubenruss (US 2017/0210069) only teaches of a plasticizer for a 3D printing unit and lacks teaching of the claimed details.
The other closest prior art includes Schott (US 2020/0031016) that teaches of a plasticizing unit that includes a cylindrical rotating unit 34 that is located within a barrel and case (see 30) and blades 24, however, the unit lacks the features of the spiral groove in communication with the communication hole that is arranged along the bottom surface of the barrel that faces with the lateral surface of the rotating unit.  Gress (US 2019/0263061) and Terada (US 5629034) are similar to the Schott reference as it also .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
See attached PTO-892 form, of particular note:
Haag (US 2019/0330426) teaching of an extruder screw (rotating unit) located within a barrel and having a flat annular end with the end of the screw, see Fig.2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744